         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               )
                                                       )
             V.                                        )      Magistrate No. 19-1569
                                                       )      [UNDER SEAL]
ABRAHAM MARTINEZ                                       )
DONELL HIGGINBOTHAM                                    )



                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, John Ypsilantis, being duly sworn, do depose and state the following:

                                         INTRODUCTION

        1.        I am a Special Agent with the Federal Bureau of Investigation (FBI) and, acting as

such, I am a "federal law enforcement officer" within the meaning of Fed. R. Crim. P. 4 l(a)(2)(C),

that is, a government agent engaged in enforcing the criminal laws and duly authorized by the

United States Attorney General to request a search warrant.

       2.         I entered on duty at the FBI Academy in Quantico, Virginia on May 14, 2017. I

am currently assigned to the FBI's Pittsburgh Division, Safe Streets Task Force. I have been

assigned to this squad since October 2017. I was employed as a U.S. Border Patrol Agent with

the Department of Homeland Security (DHS) Customs and Border Protection (CBP) from July 23,

2009 to May 13, 2017. From January 2012 until May 2017 your Affiant was assigned as a Task

Force Officer (TFO) to the FBI Cleveland Division Organized Crime Task Force.

       3.         During the course of my employment as an FBI Special Agent, FBI TFO, and U.S.

Border Patrol Agent, I have participated in numerous complex criminal and national security

investigations. I have also participated in numerous investigations involving the use of federal and

state search warrants to collect evidence, including controlled substances, the seizure of narcotics-

                                                  1
         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 2 of 10



related records, and other types of evidence that document the activities of criminal organizations

in both the manufacturing and distribution of controlled substances. To successfully conduct these

investigations, I have utilized a variety of investigative techniques and resources including

physical and electronic surveillance, various types of infiltration (including undercover agents,

informants, and cooperating sources), pen register and trap and trace devices, GPS and telephone

tracking devices, trash covers, mail covers, pole cameras, stationary video recordings, and audio

and audio/video recording devices.

       4.       Through these investigations, my training and experience, and conversations with

other agents and law enforcement personnel, I have become familiar with the methods used by

organized criminal enterprises, drug trafficking organizations, and street gangs to smuggle and

safeguard controlled substances and firearms, to distribute, manufacture, and transport controlled

substances, and to collect and launder related proceeds. I have personally participated in federal

Title III wiretap investigations in the Northern District of Ohio as well as the Western District of

Pennsylvania.

       5.       As part of your Affiant's duties as a Special Agent, and in the course of my

participation in Title III wiretap investigations, I have reviewed thousands of communications

between drug traffickers. As a result of my narcotics-related training and experience, I am familiar

with the methods and language used to distribute narcotics, to launder proceeds, and to operate

drug-trafficking conspiracies.

       6.       In addition to the training I received at the FBI Academy and the U.S. Border Patrol

Academy, I have received specialized training from the FBI and DHS/CBP focused on topics such

as drug interdiction, drug detection, money-laundering techniques and schemes, drug


                                                 2
         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 3 of 10



identification, asset identification and removal, and methods utilized by organized criminal

enterprises and drug trafficking organizations to carry out the aforementioned criminal conduct.

                                    PURPOSE AND SCOPE

       7.      This Affidavit is submitted in support of a criminal complaint, charging Abraham

MARTINEZ and Donell HIGGINBOTHAM with violating Title 21, United States Code,§ 846,

which prohibits any person from attempting to and/or conspiring to possess with intent to distribute

five (5) kilograms or more of a mixture and substance containing cocaine, a Schedule II Controlled

Substance, on or about July 16, 2019.

       8.      Title 21, United States Code, § 846 makes it a violation of federal law for any

person to knowingly and intentionally attempt to and/or conspire to possess with intent to distribute

five (5) kilograms or more of a mixture and substance containing cocaine, a Schedule II narcotic

controlled substance, in violation of Title 21, United States Code, Section 841(a)(l), (b)(l)(A)(ii).

       9.      Cocaine is a Schedule II controlled substance, pursuant to 21 U.S.C. § 812,

Schedule II (a)(4).

       10.     Because this Affidavit is being submitted for the limited purpose of supporting

probable cause for a criminal complaint and arrest warrant, I have not included each and every fact

known to me concerning this investigation.

                                  FACTUAL BACKGROUND

       11.     In June of 2019, members of the Greater Pittsburgh Safe Streets Task Force,

including the Federal Bureau of Investigation (FBI), began receiving information from

confidential source(s), regarding the cocaine trafficking activities of MARTINEZ and

HIGGINBOTHAM.


                                                 3
           Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 4 of 10



        12.    Specifically, Confidential Source #1 ("CS 1"), who has been cooperating with law

enforcement officers for three (3) years or more and is currently motivated by the possibility of

receiving consideration for potential state and/or federal criminal charges, informed law

enforcement that MARTINEZ contacted him/her to obtain cocaine - specifically, ten (10)

kilograms.

        13.    CSl was interviewed, over the telephone, by law enforcement, regarding his/her

knowledge of this investigation. The interviewing agents were fully aware of CS 1's identity, and

CS 1 did not attempt to obscure his/her identity in any manner.

        14.    CS 1 has prior drug-related criminal convictions; however, CS 1's convictions will

not be detailed herein as doing so could reveal the identity of CS 1, and thereby endanger the safety,

of CS 1 and law enforcement.

       15.     Your Affiant believes that CS 1 has provided reliable information for the following

reasons:

               a.      Information provided by CS 1, in other investigations conducted by the

               Pennsylvania State Police (PSP), has been corroborated in those investigations. For

               example, CS 1 has successfully conducted several controlled deliveries of currency

               and drugs in other investigations conducted by PSP.

               b.      CS 1 has provided detailed information about drug traffickers in past

               investigations conducted by PSP. Specifically, he/she has provided significant

               detailed information about separate drug trafficking investigations, some of which

               has been corroborated by intensive law enforcement investigations, including

               physical and electronic surveillance, and seizure of drugs and/or currency.


                                                  4
         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 5 of 10



                 c.        CS 1 is a drug trafficker, as confirmed by a past seizure of a large quantity

                 of narcotics from CS 1.

                 d.        CS 1 has provided considerable information about drug traffickers and

                 customers/associates.

        16.      While your Affiant has not included each and every piece of information CS 1 has

provided to law enforcement, since doing so could reveal the identity of CS 1 and thereby endanger

the safety of CS 1 and law enforcement, CS 1 has provided the following information related to this

investigation:

                 a.        CS 1 has firsthand knowledge that MARTINEZ is looking to purchase ten

                 (10) kilograms of cocaine, which MARTINEZ then intends on distributing in the

                 Greater Pittsburgh Region.

                 b.        CS 1 has firsthand knowledge that MARTINEZ utilizes telephone number

                 (646) 620-3887 (the "TELEPHONE").

                 c.        CSl has communicated with MARTINEZ via the TELEPHONE, including

                 engaging in communications related to the distribution of narcotics.

       17.       As a part of this investigation, MARTINEZ spoke with CSl, who MARTINEZ

believed to be a cocaine trafficker from Philadelphia, on at least three (3) occasions, to arrange the

drug transaction. During these conversations:

                 a.        MARTINEZ arranged to buy ten ( 10) kilograms of cocaine from CS 1.

                 b.        CSl offered to bring the cocaine Western Pennsylvania and MARTINEZ

                 agreed.

                 c.        CSl and MARTINEZ discuss their drug-trafficking activities and goals.


                                                     5
         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 6 of 10



               d.      MARTINEZ informed CSl that he can sell at least twenty (20) kilograms

               of cocaine a month in Pittsburgh.

               e.      MARTINEZ told CS 1 that after their first deal he wanted to say less on the

               phone and meet with CS 1, face-to-face, to discuss the business moving forward.

               f.      MARTINEZ indicated that the ten ( 10) kilograms of cocaine are for another

               individual; however, MARTINEZ wanted to make some money by charging the

               intended recipient more than what CSl was charging MARTINEZ for the ten (10)

               kilograms.

        18.    Law enforcement officers and/or agents recorded and listened to communications

between CSl and MARTINEZ, during which time MARTINEZ was utilizing the TELEPHONE.

        19.    Call detail analysis indicates that the TELEPHONE frequently communicates with

a telephone number associated with HIGGINBOTHAM. Your Affiant knows, based upon source

reporting, that HIGGINBOTHAM is involved in drug-trafficking and is an associate of

MARTINEZ.

       20.     Toll analysis of the TELEPHONE also revealed that the TELEPHONE frequently

communicates with numerous telephone numbers with area codes outside of Pittsburgh.

       21.     On Thursday, July 11, 2019, the Honorable Maureen P. Kelly, United States

Magistrate Judge for the Western District of Pennsylvania, authorized a search warrant to obtain

E-911 Phase II data for telephone number the TELEPHONE. Based upon your Affiant's training

and experience, your Affiant knows that cell phone carries will provide E-911 data which provides

relatively precise location information about the cellular telephone itself, either via GPS tracking




                                                 6
         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 7 of 10



technology built into the phone or by triangulating on the device's signal using data from several

of the provider's cell towers.

       22.     On July 16, 2019, MARTINEZ and CSl confirmed that MARTINEZ would meet

two (2) of CSl 's associates, who were in-fact undercover law enforcement, to conduct a drug

transaction for the ten (10) kilograms of cocaine that MARTINEZ was seeking to obtain.

       23.     MARTINEZ agreed to pay CS 1 $310,000 in exchange for the ten ( 10) kilograms

of cocaine.

       24.     On July 16, 2019, law enforcement confirmed that the TELEPHONE, used by

MARTINEZ, was active and pinging, at approximately 9:00 AM, in close proximity,

approximately twenty-five (25) meters, to 1610 Worthington Street, Pittsburgh, PA 15206 (the

RESIDENCE).

       25.     The RESIDENCE is known by law enforcement as HIGGENBOTHAM's

residence. Additionally, a search of law enforcement databases confirm that the RESIDENCE is

associated with HIGGENBOTHAM.

       26.     At around 10:00 AM, law enforcement conducting surveillance observed

MARTINEZ driving a Black Ford Transit (VEHICLE 1) and HIGGENBOTHAM driving a White

Ford Econoline 350 (VEHICLE 2).

       27.     Law enforcement maintained surveillance on VEHICLE 1 and VEHICLE 2,

traveling from the Pittsburgh area to Washington County, where CS 1 and MARTINEZ had agreed

the drug transaction would occur.




                                                7
         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 8 of 10



       28.     Before arnvmg at the pre-determined location for the drug transaction, law

enforcement observed HIGGENBOTHAM park VEHICLE 2 in a parking lot, exit the vehicle and

enter VEHICLE 1, which was occupied by MARTINEZ.

       29.     MARTINEZ and HIGGENBOTHAM then traveled, in VEHICLE 1, to the pre-

determined location to conduct the drug transaction.

       30.     Upon arriving at the pre-determined location, law enforcement observed

MARTINEZ exit VEHICLE 1 and meet with CS 1's associates.

       31.     During this meeting, MARTINEZ inspects one ( 1) of the kilograms of cocaine, and

indicates his approval.

       32.      Thereafter, MARTINEZ returned to VEHICLE 1 and MARTINEZ and

HIGGENBOTHAM were observed by law enforcement leaving the pre-determined location and

returning to the parking lot where VEHICLE 2 was located.

       33.     HIGGENBOTHAM is observed exiting VEHICLE 1 and entering VEHICLE 2.

       34.     Shortly thereafter, HIGGENBOTHAM is observed exiting VEHICLE 2, carrying

a multi-colored back pack, predominately dark blue, a lighter blue, black and lime green, with the

price tag still hanging from the front zipper (the BACK PACK).

       35.     HIGGENBOTHAM, still carrying the BACK PACK, re-enters VEHICLE 1.

       36.     HIGGENBOTHAM and MARTINEZ return to the same location where CSl 's

associates were waiting.

       37.     CSl 's associates walk over to VEHICLE 1 where MARTINEZ shows CSl 's

associates the contents of the BACK PACK, which was U.S. currency.

       38.     MARTINEZ is then observed entering the vehicle operated by CSl 's associates.


                                                8
         Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 9 of 10



        39.    The vehicle is observed leaving the premises and driving to a nearby hotel.

        40.    Shortly thereafter, HIGGENBOTHAM arrives at the hotel parking lot and drives

VEHICLE 1 up to the vehicle operated by CSl 's associates.

       41.     Upon arriving at the hotel, MARTINEZ is observed exiting the vehicle, walking

over to VEHICLE 1 and opening the side door.

       42.     Thereafter, MARTINEZ leaves VEHICLE 1, carrying the BACK PACK, and

enters the hotel with CS 1's associates.

       43.     HIGGENBOTHAM remains in the driver's seat of VEHICLE 1.

       44.     MARTINEZ enters the hotel room, with CSl 's associates to conduct the drug

transaction, and placed the BACK PACK down in the room.

       45.     At that time, law enforcement observed, via surveillance, CSl 's associates - the

undercover agents - begin to set up the money counter to count the money for the drug transaction.

       46.     Shortly thereafter, but before MARTINEZ took possession of the cocaine, law

enforcement converged on the location and arrested MARTINEZ.

       47.      At or around the same time, law enforcement converged on VEHICLE 1 and

arrested HIGGENBOTHAM.

       48.     Law enforcement seized the BACKPACK - that HIGGENBOTHAM had obtained

from VEHICLE 2 and MARTINEZ had carried into the hotel room to consummate the drug

transaction - and located $310,000, in U.S. Currency in the BACK PACK, which is the price

agreed upon by MARTINEZ CS 1 for ten ( 10) kilograms of cocaine.

       49.     Law enforcement obtained a federal search warrant for HIGGENBOTHAM's

residence, and located, in part, the following items: multiple cell phones, drug-packaging


                                                9
        Case 2:19-cr-00250-JFC Document 1-1 Filed 07/17/19 Page 10 of 10



materials, food saver bags, rubber bands, a money counter, a OPS tracker, two (2) RF detectors,

which your Affiant knows to be used by individuals to block cell phone signals, a .380 Llama

handgun, six (6) rounds of .380 ammunition, forty-six (46) rounds of .22 caliber ammunition, and

one ( 1) round of .40 caliber ammunition.

                                         CONCLUSION

       50.     Your Affiant submits that, based upon the above-described facts, there is probable

cause to believe that Abraham MARTINEZ and Donell HIGGINBOTHAM committed the crime

of attempting to and conspiring to possess with intent to distribute five (5) kilograms or more of a

mixture and substance containing cocaine, a Schedule II Controlled Substance, in violation of Title

21, United States Code,§ 846, on or about July 16, 2019.

       The foregoing is true and correct to the best of my knowledge, information, and belief.




                                                     John M. Ypsilantis
                                                     Special Agent      ~
                                                     Federal Bureau of Investigation




Sworn and subscribed to before me
this 17th day of July, 2019.




Chief United States Magistrate Judge
Western District of Pennsylvania




                                                10
